Name: Commission Implementing Regulation (EU) 2016/780 of 19 May 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  civil law;  international affairs
 Date Published: nan

 20.5.2016 EN Official Journal of the European Union L 131/55 COMMISSION IMPLEMENTING REGULATION (EU) 2016/780 of 19 May 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, not having been listed in Annex IV, have been listed by the Council, and are covered by the freezing of funds and economic resources under that Regulation. (2) On 19 May 2016, the Council decided to add 18 natural persons and 1 entity to the list of persons and entities subject to restrictive measures. Entries concerning 2 persons have also been updated. Annex V should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) the following entries under the heading Natural persons referred to in Article 6(2)(a) are added: 15. CHOE Kyong-song Colonel General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 16. CHOE Yong-ho Colonel General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Commander of the air forces. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 17. HONG Sung Mu (alias HUNG Sung Mu) DOB: 1.1.1942 Deputy-director of the Munitions Industry Department (MID). In charge of the development of programmes concerning conventional arms and missiles, including ballistic missiles. One of the main persons responsible for the industrial development programmes for nuclear arms. As such, responsible for DPRK nuclear-related, ballistic-missile-related, or other weapons of mass destruction-related programmes. 18. JO Chun Ryong (aliases CHO Chun Ryo'ng, JO Chun Ryong, JO Cho Ryong) DOB: 4.4.1960 Chairman of the Second Economic Committee (SEC) since 2014 and responsible for managing the DPRK's munitions factories and production sites. The SEC was designated under UNSCR 2270 (2016) for its involvement in key aspects of the DPRK's missile programme, its responsibility for overseeing the production of the DPRK's ballistic missiles, and for directing the activities of KOMID  DPRK's primary arms trading entity. Member of the National Defence Commission. Has participated in several ballistic-missile-related programmes. One of the key principals in the arms industry of the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 19. JO Kyongchol General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Director of the Military Security Command. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 20. KIM Chun sam Lieutenant General, former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Director of the Operations Department of the Military Headquarters of the Army of the DPRK and first vice chief of the Military Headquarters. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 21. KIM Chun sop Member of the National Defense Commission, which is a key body for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 22. KIM Jong gak DOB: 20.7.1941 POB: Pyongyang Vice Marshal in the army of the DPRK, former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 23. KIM Rak Kyom (alias KIM Rak gyom) Four Star General, Commander of the Strategic Forces (aka Strategic Rocket Forces) which now reportedly command 4 strategic and tactical missile units, including the KN08 (ICBM) brigade. The United States has designated the Strategic Forces for engaging in activities that have materially contributed to the proliferation of weapons of mass destruction or their means of delivery. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Media reports identified KIM as attending the April 2016 ICBM engine test with KIM Jung Un. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 24. KIM Won hong DOB: 7.1.1945 POB: Pyongyang Passport no.: 745310010 General, Director of the State Security Department. Minister of State Security. Member of the Central Military Commission of the Workers Party of Korea and National Defense Commission, which are the key bodies for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 25. PAK Jong chon Colonel General in the army of the DPRK, Chief of the Korean People's Armed Forces, Deputy Chief of Staff and Director of the Firepower Command Department. Chief of the Military Headquarters and Director of the Artillery Command Department. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 26. RI Jong su Vice Admiral. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Commander in chief of the Korean Navy, which is involved in the development of ballistic missile programmes and in the development of the nuclear capacities of the DPRK naval forces. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 27. SON Chol ju Colonel General of the Korean People's Armed Forces and Political director of the Air and Anti Air Forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 28. YUN Jong rin General, former member of the Central Military Commission of the Workers Party of Korea and member of the National Defense Commission, which are the key bodies for national defence matters in DPRK. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 29. PAK Yong sik Four Star General, member of the State Security Department, Minister of defence. Member of the Central Military Commission of the Workers Party of Korea and of the National Defense Commission, which are the key bodies for national defence matters in DPRK. Was present at the testing of ballistic missiles in March 2016. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 30. HONG Yong Chil Deputy Director of the Munitions Industry Department (MID). The Munitions Industry Department  designated by the UNSC on 2 March 2016 is involved in key aspects of the DPRK's missile program. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong 2, weapons production and R&D programmes. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road mobile ICBM. HONG has accompanied KIM Jong Un to a number of events related to the development of the DPRK's nuclear and ballistic missile programmes and is thought to have played a significant role in the DPRK's nuclear test on 6 January 2016. Vice Director of the Workers Party of Korea Central Committee. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 31. RI Hak Chol (aliases RI Hak Chul, RI Hak Cheol) DOB: 19.1.1963 or 8.5.1966 Passport nos: 381320634, PS 563410163 President of Green Pine Associated Corporation ( Green Pine ). According to the UN Sanctions Committee, Green Pine has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence related firms. Green Pine has been designated by the United Nations Security Council. 32. YUN Chang Hyok DOB: 9.8.1965 Deputy Director of the Satellite Control Centre, National Aerospace Development Administration (NADA). NADA is subject to sanctions under UNSCR 2270 (2016) for involvement in the DPRK's development of space science and technology, including satellite launches and carrier rockets. UNSCR 2270 (2016) condemned the DPRK's satellite launch of 7 February 2016 for using ballistic missile technology and being in serious violation of resolutions 1718 (2006), 1874 (2009), 2087 (2013), and 2094 (2013). As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. (2) the following entry under the heading Legal persons, entities and bodies referred to in Article 6(2)(a) is added: 17. Strategic Rocket Forces Within the DPRK national armed forces, this entity is involved in the development and operational implementation of ballistic missile related or other weapons of mass destruction related programmes. (3) the following entries under the heading Natural persons referred to in Article 6(2)(a) are replaced: 3. CHU Kyu Chang (alias JU Kyu Chang) DOB: 25.11.1928 POB: South Hamgyo'ng Province Member of the National Defense Commission, which is a key body for national defence matters in DPRK. Former director of the department of munitions of the Central Committee of the Korean Workers' Party. As such, responsible for supporting or promoting the DPRK's nuclear related, ballistic missile related or other weapons of mass destruction related programmes. 9. PAEK Se bong Year of birth: 1946 Former Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers' Party. Member of the National Defence Commission.